Citation Nr: 1437650	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  07-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for glucose 6 phosphate dehydrogenase deficiency (G6PD), claimed as a stomach condition, prior to December 27, 2004 and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to an effective date earlier than December 27, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of May 2006, September 2009, and April 2011 decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In March 2014, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial compensable evaluation for G6PD, claimed as a stomach condition, prior to December 27, 2004 and in excess of 10 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral knee disorder that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

2.  The Veteran separated from active duty on June 18, 1971.  

3.  The Veteran first submitted a claim of service connection for a nervous disorder on April 6, 1972. 

3. On March 17, 2010, VA received service department records which confirmed stressor events alleged by the Veteran.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an effective date of June 19, 1971, and no earlier for the grant of service connection for PTSD and schizoaffective disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

Concerning the claim for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the claim for service connection, a March 2010 letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA medical records, and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Concerning the claim for service connection for a bilateral knee disorder, the Veteran was provided a VA compensation and pension examination in April 2010.  The Veteran's attorney has argued that the April 2010 VA examination report is inadequate; the attorney asserts that the examiner did not consider the Veteran's history of being a parachuter while on active duty.  However, the Board notes that the examination report contains the Veteran's assertions that he has had bilateral knee pain since he was on active duty.  Further, the examiner specified that she was asked to provide an opinion "if it is as likely as not that the [Veteran's bilateral knee disorder] is the same as or is a result of parachute jumps shown during active duty."  These statements suggest that, contrary to the Veteran's attorney's assertions, the Veteran's history of jumping out of airplanes was indeed considered by the VA examiner.  The examination report shows that the examiner reviewed the Veteran's service treatment records and post-service treatment records.  The examiner appears to have considered the Veteran's contentions.  As such, the Board finds that the given opinion is thorough, complete, and adequate for adjudication purposes.

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claim

      A.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, however, there is no presumed service connection because arthritis of the bilateral knees was not medically diagnosed within one year of discharge.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      
B.  Bilateral Knees

The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of a bilateral knee disorder.  The May 1971 separation physical report reflects that he had normal lower extremities.

In November 2006, the Veteran complained of right knee pain to a VA treatment provider.  The Veteran was advised to exercise and take Motrin.  A VA orthopedic note from January 2007 indicates that the Veteran had early arthritis in his right knee.

On VA compensation and pension examination in April 2010, the examiner recorded the Veteran's report that he had bilateral knee pain since he was on active duty.  The Veteran reported that he treated his knee pain with yoga.  The Veteran was able to stand for up to an hour, but he was limited to walking less than a mile.  The examiner observed tenderness, pain, clicks, and crepitation.  An X-ray revealed degenerative changes in the medial tibiofemoral and patellofemoral compartments bilaterally.  A diagnosis of degenerative joint disease of the bilateral knees was given.  The examiner noted that she was asked to opine if it was as likely as not that the Veteran's claimed disorder was a result of parachute jumps shown during active duty.  After reviewing the claims file and examination results, the examiner opined that the Veteran's degenerative joint disease was less likely as not caused by or a result of his service, as there was no documentation regarding degenerative joint disease during service, and the evidence did not reflect a continuity of care.

During his February 2014 Board hearing, the Veteran emphasized that he was a paratrooper while on active duty, and as such, hurt his knees.  He related that he first sought treatment for his knees in 2004 or 2005.  He said that a private doctor, Dr. K., told him that there was no way that his knees could have degenerated as they had in civilian life.

Initially, the Board notes that the Veteran has a current diagnosis of degenerative joint disease of the bilateral knees.  Further, the service personnel records clearly document that the Veteran was awarded the parachutist badge while he was on active duty.  Therefore, the crucial inquiry is whether the Veteran's current bilateral knee disorder was caused by or otherwise related to his military service.  The Board concludes that the preponderance of the evidence indicates it is not.

The Veteran has indicated in his various statements to the RO as well as in his February 2014 Board hearing that his knees were injured through hiking and his service as a paratrooper, and essentially that he has experienced knee pain since his active duty.  He also claimed that he was treated by a service physician for his knees.  However, the service treatment records do not support the Veteran's contentions.  As reviewed above, the service treatment reports are negative for any signs, symptoms, or diagnoses of a disorder of either knee.  Further, the Veteran's service separation examination performed in May 1971 reflects that the Veteran had normal lower extremities.  The Board finds that the service treatment records provide more probative information regarding the nature of the Veteran's service and subsequent symptoms than the Veteran's current reports, as the service treatment records were prepared by trained medical personnel who were objectively reporting symptoms in the course of providing health care.  The Board additionally notes that the Veteran himself indicated on the May 1971 service separation examination report that there had been no change in his physical condition since the reviewing examiner completed the May 1971 report which indicated that the Veteran had normal lower extremities.  As such, the Veteran's self-reported in-service history contradicts his present assertions concerning the nature of his in-service injury and subsequent symptoms.

The medical record reflects that there is no further mention of post-service knee symptoms until a treatment note from November 2006.  Indeed, as noted above, the Veteran himself indicated that he did not seek treatment for either knee after service until 2004 or 2005.  The Veteran has not indicated any other treatment for a diagnosed knee disorder of either knee prior to that time-nearly 33 years after he left active duty.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  The lengthy period of time following the Veteran's service during which he did complain of or seek treatment for a bilateral knee disorder is but one factor that weighs against the Veteran's claim.

The Board has considered the Veteran's contention that he was told by a private physician, Dr. K., that told him that there was no way that his knees could have degenerated as they had in civilian life.  However, the medical records, to include the records from Dr. K. in the claims file, do not support the Veteran's contention.  None of the records from Dr. K. contain such a statement of etiology as asserted by the Veteran.  Indeed, none of the medical evidence of record contains any medical opinion suggesting a link between the Veteran's bilateral knee disorder and his service.

The only medical opinion of record which addresses the question of a connection between the Veteran's current bilateral knee disorder and his service weighs against the claim.  The Board finds the opinion of the April 2010 VA examiner to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims, and supported by rationale.  Within the examination report, the VA examiner specifically identified the Veteran's assertions.  She analyzed the service treatment records and documented post-service medical treatment records.  Accordingly, the April 2010 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for a bilateral knee disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


III.  Earlier Effective Date Claim

      A.  Law and Regulations

The effective date for an award of service connection is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). 

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200. 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

B.  Effective Date Earlier Than December 27, 2004, for the Grant of Service Connection for PTSD and Schizoaffective Disorder

In the present case, the Veteran's attorney asserts first that an earlier effective date is warranted based on a claim received in April 1972.  On April 6, 1972, the RO received a VA Form 21-4138 on which the Veteran filed a claim for "bad nerves."  He was subsequently sent a May 1972 rating decision in which he was informed service connection for a nervous condition was denied.  The Veteran did not appeal.

The Veteran's representative does not dispute these essential facts; rather, the representative contends that an earlier effective date is warranted based on 38 C.F.R. § 3.156(c). 

In December 2004, when the Veteran filed his claim for service connection for PTSD and schizoaffective disorder, 38 C.F.R. § 3.156(c) provided, in pertinent part: 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . . . Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2004). 

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA noted that, in practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35,388 (June 20, 2005). 

VA ultimately amended 38 C.F.R. § 3.156(c) by adding section (c)(1) which provides: Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . . 38 C.F.R. § 3.156(c)(1) (2013). 

In the proposed rule changes contained in the Federal Register, VA explained that § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records (CRUR) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for post traumatic stress disorder."  See 70 Fed. Reg. at 35,388. 

Furthermore, VA limited 38 C.F.R. § 3.156(c)(1) by the creation of § 3.156(c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2013). 

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35,388. 

With respect to the above, the United States Court of Appeals for Veterans Claims (Court) held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) govern the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  The Court clarified that the applicability of pre-amendment 38 C.F.R. § 3.156(c) does not depend on whether newly acquired service records were corrected records or had been misplaced at the time the claim was filed.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  The Court later held that under either pre-amended or amended § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011). 

The Board notes the amendments to 38 C.F.R. § 3.156(c) were made effective October 6, 2006, subsequent to the Veteran's claim which resulted in the grant of service connection.  Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The Court in Cline also found that the addition of subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court further determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Cline at 26. 

In the present case, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not affected by any limitations on its application, is more favorable to the Veteran. As such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c). 

In granting service connection for PTSD and schizoaffective disorder, the RO relied in part on a report received from JSRRC in March 2010 which confirmed that the Veteran may have witnessed ambush operations, mortar fire, rockets, and aircraft accidents during service.  According to an October 2010 VA medical examination report and opinion, the claimed stressors of experiencing combat, mortar attacks, and dead bodies were most likely not the cause of the PTSD, and the Veteran's schizoaffective disorder at least as likely as not started in the military.  The Veteran's attorney asserts that, because the award of service connection for PTSD and schizoaffective disorder were partially based on the receipt of the JSRRC report of service unit records, they should be considered as having been received as part of the prior April 1972 claim, with the service connection award made retroactive to that date.

Pursuant to the prior version of 38 C.F.R. § 3.156(c) , receipt of the aforementioned service records triggers VA's duty to "reconsider" the former May 1972 decision.  Upon reconsideration of the record in light of the service department report added to the file in 2010, the Board finds a new result is warranted.  Service records confirm that the Veteran was hospitalized while serving in Vietnam and that those hospitalization records were lost through no fault of the Veteran.  However, an April 1972 buddy statement from H.S. confirms that the Veteran experienced considerable trouble with his stomach while on active duty.  The available service treatment records also reflect the Veteran's stomach complaints.  In his original April 1972 psychiatric claim, the Veteran asserted that he had stomach trouble as a manifestation of a nervous condition.  He said that a doctor at VA Medical Center Miami told him that he did not have a stomach disorder; rather, he had a nervous condition, and that doctor's report was the reason he was filing a psychiatric claim.  No attempt was apparently made to obtain the relevant VAMC records, and they are presumably now lost.  However, the Veteran is competent to report such observable symptomatology as stomach cramping, emotional distress, anxiety, and statements told him by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's report of a doctor at the VAMC Miami telling him that he had a nervous condition as opposed to a stomach disorder to be credible.  The additional service department records confirming the stressors reported by the Veteran further establish the occurrence of emotionally distressing events during his active duty period. 

The Board acknowledges that general VA examination reports from September and October 1971 suggest that the Veteran was psychiatrically normal.  However, both of these examinations were general in nature.  They appear to have been physical-not psychiatric-examinations.  Taking the evidence in its entirety, and affording the Veteran every benefit of the doubt pursuant to 38 U.S.C.A. § 5107, service connection for nervous disorder would have been granted at the time the original claim was filed. As the Veteran separated from service on June 18, 1971, assignment of an effective date of June 19, 1971, is warranted.  See 38 C.F.R. § 3.400(b)(2)(i) (an effective date of the day following separation from active service or date entitlement arose if claim is warranted if a claim for service connection is received within 1 year after separation from service).


ORDER

Service connection for a bilateral knee disorder is denied.

An effective date of June 19, 1971, and no earlier for the award of service connection for an acquired psychiatric disorder diagnosed as PTSD and schizoaffective disorder is granted.


REMAND

In a May 2006 decision, the RO granted service connection for glucose 6 phosphate dehydrogenase deficiency (also claimed as stomach condition) with an effective date of June 19, 1971.  An initial noncompensable disability rating was established prior to December 27, 2004, with a 10 percent disability rating assigned thereafter.  The Veteran disagreed with the disability ratings assigned.

When this issue was previously before the Board in February 2009, the Board remanded the issue to afford the Veteran a VA examination "to assess the severity of his service-connected G6PD deficiency from the date of discharge to the present" [emphasis in the original].  The Board noted that the duty to assist, in certain instances, requires VA to develop medical evidence through a retrospective medical examination.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

The requested examination was performed in September 2009.  Concerning the Veteran's history, it was noted that the Veteran had a diagnosis of peptic ulcer disease made in 1971.  The examiner further remarked that the Veteran had a diagnosis of G6PD which was made in Vietnam, and the Veteran had an episode of jaundice while he was in Vietnam.  The rest of the examination report consists of the examiner's current observations of the Veteran.

The Veteran's attorney has asserted that the September 2009 VA examination was insufficient.  See March 2014 brief.  Specifically, it was noted that contrary to the Board's remand instructions, the September 2009 VA examiner did not provide any discussion of the chronological severity of the service-connected G6PD deficiency and its related symptoms from 1971 through the present, as requested by the Board.

The Board agrees.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A retrospective opinion is of particular importance in the present case due to the length of the time period under consideration.  The Board observes that since 1971, the Veteran has received treatment for various stomach ailments and complaints (such as functional gastritis in March 1980, somatic problems in December 1981, and esophagitis in February 1994), and it would be helpful to obtain a medical opinion which of the Veteran's symptoms over the years are attributable to the service-connected G6PD deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the current severity of the Veteran's service-connected glucose 6 phosphate dehydrogenase deficiency.

The examiner should specifically state whether the G6PD deficiency currently results in pain, vomiting, anemia, weight loss, incapacitating episodes, or other symptoms.  The examiner is further requested to describe the frequency of recurring symptoms.  Any associated tests should be performed and the results contained in the examination report.

Additionally, after reviewing the medical evidence of record in conjunction with the Veteran's statements concerning his history, the examiner is asked to provide a retrospective opinion regarding the chronological severity of the service-connected G6PD deficiency and its related symptoms from 1971 through the present.  The examiner is requested to identify, to the extent possible, which identified symptoms are attributable to the service-connected G6PD deficiency as opposed to other non-service-connected disorders.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.  

The examiner should additionally provide an opinion concerning the impact of the Veteran's service-connected G6PD deficiency on his ability to work.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO or AMC should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after ensuring any other necessary development has been completed,  readjudicate the Veteran's claim.  If action remains adverse to the Veteran, the RO or AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


